Exhibit 10.3
PURCHASE AGREEMENT
THIS PURCHASE AGREEMENT (this “Agreement”) is made as of June 7, 2011, between
Somaxon Pharmaceuticals, Inc., a corporation organized under the laws of the
State of Delaware (the “Company”), and Paladin Labs Inc., a corporation
organized under the laws of Quebec (the “Purchaser”).
WHEREAS, the parties desire that, upon the terms and subject to the conditions
and limitations set forth herein, the Company shall issue and sell to the
Purchaser, as provided herein, and the Purchaser shall purchase from the
Company, the Shares (as defined below); and
WHEREAS, such issuances will be made in reliance upon the provisions of
Section 4(2) (“Section 4(2)”) and Regulation D (“Regulation D”) of the United
States Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder (the “Securities Act”), and/or upon such other exemption
from the registration requirements of the Securities Act as may be available
with respect to any or all of the issuances of the Shares to be made hereunder;
and
WHEREAS, the parties hereto are concurrently entering into a License Agreement
(the “License Agreement”) and a Supply Agreement (the “Supply Agreement”).
Defined terms used without definition in this Agreement shall have the meaning
given them in the License Agreement or the Supply Agreement, as applicable.
NOW, THEREFORE, IN CONSIDERATION of the mutual agreements and covenants
contained in this Agreement, the Company and the Purchaser agree as follows:
SECTION 1. Authorization of Sale of the Shares. Subject to the terms and
conditions of this Agreement, the Company has authorized the issuance and sale
to the Purchaser of an aggregate number of shares of the Company’s common stock,
par value $0.0001 per share (“Common Stock”) equal to the number obtained by
dividing (a) US$5,000,000.00 by (b) the Purchase Price (as defined below) (the
shares of Common Stock to be sold under this Agreement shall be referred to
herein as the “Shares”).
SECTION 2. Agreement to Sell and Purchase the Shares. At the Closing (as defined
in Section 3), the Company will sell to the Purchaser, and the Purchaser will
buy from the Company, upon the terms and conditions hereinafter set forth,
(a) the Shares at a price per share (the “Purchase Price”) equal to the
arithmetic mean of the daily closing price of the Common Stock reported by the
Nasdaq Stock Market (“Nasdaq”) beginning on May 27, 2011 and continuing through
and including June 7, 2011.

 

 



--------------------------------------------------------------------------------



 



SECTION 3. Delivery of the Shares at the Closing.
3.1 Closing. The completion of the purchase and sale of the Shares (the
“Closing”) shall occur at the offices of Latham & Watkins LLP located at 12636
High Bluff Drive, Suite 400, San Diego, California 92130, on the third business
day following the date hereof (the “Closing Date”) at 10:00 a.m. California time
or at such other time as the Company and the Purchaser agree. At the Closing,
the Company shall deliver to the Purchaser (a) a stock certificate registered in
the name of the Purchaser representing the number of Shares set forth in
Section 1 above and bearing appropriate legends referring to the fact that the
Shares were sold in reliance upon an exemption from registration under the
Securities Act and (b) an opinion of Latham & Watkins LLP, special counsel to
the Company, addressed to the Purchaser with respect to the matters set forth on
Exhibit A attached hereto. The Purchaser’s obligation to complete the purchase
and sale of the Shares at the Closing shall be subject to the following
conditions, any one or more of which may be waived by the Purchaser: (A) the
Purchaser’s receipt of the stock certificate and opinion referred to above; and
(B) the Company’s fulfillment in all material respects of all other
representations, warranties and covenants and agreements of the Company to be
fulfilled as of or prior to the Closing under this Agreement. The Company’s
obligation to complete the purchase and sale of the Shares and deliver such
stock certificate and opinion to the Purchaser at the Closing shall be subject
to the following conditions, any one or more of which may be waived by the
Company: (A) the Company’s receipt of same-day funds in the full amount of the
purchase price for the Shares being purchased hereunder; and (B) the Purchaser’s
fulfillment in all material respects of those undertakings of the Purchaser to
be fulfilled prior to the Closing under this Agreement.
3.2 Allocation of Purchase Price. The Company and the Purchaser, as a result of
arm’s length bargaining, agree that (a) neither the Purchaser nor any of its
Affiliates have rendered services to the Company in connection with this
Agreement, and (b) except as otherwise required by a final “determination”
within the meaning of Section 1313(a)(1) of the Code, all tax returns and other
information returns of each party relative to this Agreement, the Shares issued
pursuant hereto shall consistently reflect the matters agreed to in clause
(a) of this Section 3.2.
SECTION 4. Representations, Warranties and Covenants of the Company. The Company
hereby represents and warrants to, and covenants with, the Purchaser, as of the
date hereof and as of the Closing Date, as follows:
4.1 Organization and Qualification. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has all requisite corporate power and authority to carry on its
business as now conducted and as proposed to be conducted. The Company is
qualified to do business as a foreign corporation in each jurisdiction in which
qualification is required, except where failure to so qualify would not be
reasonably expected to have a material adverse effect upon the business,
condition (financial or otherwise), properties or operations of the Company,
taken as a whole (a “Material Adverse Effect”). The Company has no subsidiaries.

 

-2-



--------------------------------------------------------------------------------



 



4.2 Due Execution, Delivery and Performance of this Agreement. The Company has
corporate power and authority (i) to enter into this Agreement and perform the
transactions contemplated hereby; (ii) to issue the Shares, in the manner and
for the purpose contemplated by this Agreement; and (iii) to execute, deliver
and perform its obligations under all other agreements and instruments executed
and delivered by it pursuant to or in connection with this Agreement. All
corporate action on the part of the Company, its officers, directors and
stockholders necessary for the authorization, execution and delivery of this
Agreement, the performance of all obligations of the Company hereunder has been
taken or will be taken prior to the Closing. This Agreement have been duly
authorized, executed and delivered by the Company. The execution, delivery and
performance of this Agreement by the Company and the consummation of the
transactions herein contemplated (i) will not conflict with, result in the
breach or violation of, or constitute, either by itself or upon notice or the
passage of time or both, a default under, and will not result in the creation of
any lien, charge, security interest or encumbrance upon any assets of the
Company pursuant to the terms or provisions of (A) any material agreement,
mortgage, deed of trust, lease, franchise, license, indenture, permit or other
instrument to which the Company is a party or by which the Company or any of its
properties may be bound or affected, or (B) any law (including any common law),
statute, ordinance, code, rule or regulation, or any judgment, decree, order,
rule or regulation of any court or any regulatory body, administrative agency or
other governmental body (including any self-regulatory organization) applicable
to the Company or any of its assets or properties (provided, however, that with
respect to the sale of the Shares hereunder being made in a transaction exempt
from registration under the Securities Act, the Company assumes the accuracy of
the representations and warranties of the Purchaser in Section 5.2 of this
Agreement), and (ii) will not violate any provision of the certificate of
incorporation or bylaws of the Company. No consent, approval, authorization or
other order of any court, regulatory body, administrative agency or other
governmental body (including any self-regulatory organization) is required for
the execution and delivery of this Agreement or the consummation of the
transactions contemplated by this Agreement, except such as have been obtained
under the federal or state securities or Blue Sky laws or as shall be obtained
following the Closing as permitted by and pursuant to such laws. Upon the
execution and delivery of this Agreement, and assuming the valid execution of
the Agreement by the Purchaser, this Agreement will constitute a valid and
binding obligation of the Company, enforceable in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting enforcement of creditors’
rights generally and except as enforceability may be limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies.
4.3 Valid Issuance of Shares. The Shares, when issued and paid for in compliance
with the provisions of this Agreement, will be validly issued, fully paid and
non-assessable. Assuming the accuracy of the representations of Purchaser in
this Agreement, the offer, issuance and sale of the Shares pursuant to this
Agreement will be in compliance with all applicable federal and state securities
laws and will be free of any liens or encumbrances; provided, however, that the
Shares may be subject to restrictions on transfer under state and/or federal
securities laws as set forth herein, and as may be required by future changes in
such laws.
4.4 No Actions. Except as disclosed in the Company SEC Reports (as defined
below), there are no legal, arbitration, administrative or governmental claims,
actions, suits or other proceedings pending or, to the Company’s knowledge,
threatened in writing involving the Company, nor is there any injunction, order,
judgment, ruling or decree imposed (or, to the knowledge of the Company,
threatened to be imposed) upon the Company or any of its assets by or before any
governmental body, in each case which, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect or would reasonably be
expected to result in the issuance of an order restraining, enjoining or
otherwise prohibiting or making illegal the consummation of any of the
transactions contemplated by this Agreement.

 

-3-



--------------------------------------------------------------------------------



 



4.5 SEC Reports and Financial Statements. Each form, report, schedule,
registration statement, definitive proxy statement and other document (together
with all amendments thereof and supplements thereto) filed by the Company with
the SEC since January 1, 2010 (in the case of any registration statement, as of
its effective date, and with respect to all documents filed by the Company with
the SEC, as of their respective filing dates and thereafter as of the date such
documents have since the time of their filing been amended or supplemented, the
“Company SEC Reports”), which are all the documents (other than preliminary
material) that the Company was required to file with the SEC since such date,
(i) complied in all material respects with the requirements of the Securities
Act, the Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder (the “Exchange Act”), and the Sarbanes-Oxley
Act, as the case may be, (ii) did not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading, and (iii) were timely filed with the SEC.
The audited financial statements and unaudited interim financial statements
(including, in each case, the notes, if any, thereto) included in the Company
SEC Reports (the “Company Financial Statements”) complied as to form in all
material respects with the published rules and regulations of the SEC with
respect thereto, were prepared in accordance with GAAP applied on a consistent
basis during the periods involved (except as may be indicated therein or in the
notes thereto and except with respect to unaudited statements as permitted by
Form 10-Q of the SEC) and fairly present (subject, in the case of the unaudited
interim financial statements, to normal, recurring year-end audit adjustments
(which are not expected to be, individually or in the aggregate, materially
adverse to Company taken as a whole)) in all material respects the financial
position of Company as at the respective dates thereof and the results of
operations and cash flows for the respective periods then ended. As of the date
of this Agreement, there are no outstanding or unresolved comments received from
the SEC staff with respect to the Company SEC Reports. To the knowledge of the
Company, none of the Company SEC Reports is the subject of any ongoing SEC
review or investigation.
4.6 Absence of Certain Changes or Events. Except as disclosed in the Company SEC
Reports, since December 31, 2010, there has not been any change, event or
development that has had, or that is likely to have, individually or in the
aggregate, a Material Adverse Effect (excluding any effect of this Agreement,
the License Agreement or the Supply Agreement being entered into concurrently
with this Agreement).
4.7 Absence of Undisclosed Liabilities. Except for matters reflected or reserved
against in the balance sheet for the period ended December 31, 2010, and
included in the Company Financial Statements, the Company did not have at such
date, nor has it incurred since that date, any liabilities or obligations
(whether absolute, accrued, contingent, fixed or otherwise, or whether due or to
become due) of any nature that would be required by GAAP to be reflected on a
balance sheet of the Company (including the notes thereto), except liabilities
or obligations (i) which were incurred in the ordinary course of business
consistent with past practice, (ii) which have been reported in the Company SEC
Reports, or (iii) which have not had, and are not likely to have, individually
or in the aggregate, a Material Adverse Effect.

 

-4-



--------------------------------------------------------------------------------



 



4.8 Capitalization; Options and Warrants. The authorized capital stock of the
Company consists of 100,000,000 shares of Common Stock, par value $0.0001 per
share, and 10,000,000 shares of Preferred Stock, par value $0.0001 per share. As
of May 31, 2011, 45,013,324 shares of the Common Stock and no shares of
Preferred Stock were issued and outstanding. Except for the transactions
contemplated hereby and except as set forth in the Company’s SEC Reports, since
December 31, 2010, the Company has not granted any option (except for stock
options granted under the Company’s stock option plans), warrants, rights
(including conversion or preemptive rights, except for stock purchased under the
Company’s employee stock purchase plan), or similar rights to any person or
entity to purchase or acquire any rights with respect to any shares of capital
stock of the Company.
4.9 Nasdaq Capital Market Designation. The Common Stock is currently listed on
the Nasdaq Capital Market and the Company knows of no reason or set of facts
which is likely to result in the termination of listing of the Common Stock on
Nasdaq or the inability of such stock to continue to be listed on Nasdaq.
Nothing in this Agreement shall be interpreted to preclude the Company from
listing its Common Stock on a national securities exchange in lieu of Nasdaq.
4.10 Compliance With Laws; Permits. The Company is (and since January 1, 2010
has been) in compliance in all material respects with all material laws,
(including common law), statutes, ordinances, codes, rules, regulations,
judgments, decrees and orders of any regulatory body, administrative agency or
other governmental body (including any self-regulatory organization)
(collectively, “Laws”) applicable to the Company, any of its properties or other
assets or any of its businesses or operations. The Company holds all material
licenses, franchises, permits, certificates, approvals and authorizations from
each governmental body, or required by any governmental body to be obtained, in
each case necessary for the lawful conduct of its business and operations as
currently conducted (collectively, “Permits”). The Company is (and since
January 1, 2010 has been) in compliance in all material respects with the terms
of all Permits. Since January 1, 2010, the Company has not received written
notice to the effect that a governmental body (a) claimed or alleged that the
Company was not in compliance with all Laws applicable to the Company, any of
its properties or other assets or any of its business or operations other than
as previously disclosed to Purchaser in writing or (b) was considering the
amendment, termination, revocation or cancellation of any Permit. The
consummation of the transactions contemplated hereby, in and of itself, will not
cause the revocation or cancellation of any Permit.
4.11 Material Non-Public Information. Except for this Agreement, and the
transactions contemplated hereby and pursuant to the License Agreement and the
Supply Agreement, neither the Company nor its employees have disclosed to the
Purchaser any material non-public information that, according to applicable law,
rule or regulation, should have been disclosed publicly by the Company prior to
the date hereof but which has not been so disclosed.
4.12 No General Solicitation or Advertising in Regard to this Transaction.
Neither the Company nor any of its affiliates or any Person acting on its or
their behalf (i) has conducted any general solicitation (as that term is used in
Rule 502(c) of Regulation D) or general advertising with respect to any of the
Shares or (ii) has made any offers or sales of any security or solicited any
offers to buy any security under any circumstances that would require
registration of the Shares under the Securities Act.

 

-5-



--------------------------------------------------------------------------------



 



4.13 Accuracy of Representations and Warranties. No representation or warranty
by the Company contained in this Agreement, and no statement contained in any
exhibit, schedule, disclosure, certificate, list or other instrument delivered
or to be delivered to the Purchaser pursuant hereto contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements contained herein or therein not misleading.
4.14 Certificate. At the Closing, the Company will deliver to the Purchaser a
certificate executed by the President and the chief financial or accounting
officer of the Company (solely in their capacities as such), dated the Closing
Date, in form and substance reasonably satisfactory to the Purchaser, to the
effect that the representations and warranties of the Company set forth in this
Section 4 are true and correct in all material respects as of the Closing Date,
and the Company has complied in all material respects with all the agreements
and satisfied all the conditions herein on its part to be performed or satisfied
on or prior to the Closing Date.
SECTION 5. Representations, Warranties and Covenants of the Purchaser.
5.1 Authorization. The Purchaser represents and warrants to, and covenants with,
the Company that (i) the Purchaser has full right, power, authority and capacity
to enter into this Agreement and to consummate the transactions contemplated
hereby and has taken all necessary action to authorize the execution, delivery
and performance of this Agreement, and (ii) upon the execution and delivery of
this Agreement, this Agreement shall constitute a legal, valid and binding
obligation of the Purchaser, enforceable in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting enforcement of creditors’
and contracting parties’ rights generally and except as enforceability may be
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies.
5.2 Representations Regarding Investment Background and Acknowledgments.
(a) The Purchaser represents and warrants to, and covenants with, the Company
that: (i) the Purchaser is knowledgeable, sophisticated and experienced in
making, and is qualified to make, decisions with respect to investments in
shares representing an investment decision like that involved in the purchase of
the Shares; (ii) the Purchaser is acquiring the Shares for its own account for
investment only and with no present intention of distributing any of such Shares
or any arrangement or understanding with any other persons regarding the
distribution of such Shares; (iii) the Purchaser will not, directly or
indirectly, offer, sell, pledge, sell short, transfer or otherwise dispose of
(or solicit any offers to buy, purchase or otherwise acquire or take a pledge
of) any of the Shares except in compliance with the Securities Act, the Exchange
Act, and any applicable state securities or blue sky laws; and (iv) the
Purchaser is an “accredited investor” within the meaning of Rule 501(a) of
Regulation D promulgated under the Securities Act.

 

-6-



--------------------------------------------------------------------------------



 



(b) The Purchaser understands that the Shares are being offered and sold to it
in reliance upon specific exemptions from the registration requirements of the
Securities Act, and state securities laws and that the Company is relying upon
the truth and accuracy of, and the Purchaser’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Purchaser set forth herein in order to determine the availability of such
exemptions and the eligibility of the Purchaser to acquire the Shares.
(c) The Purchaser understands that its investment in the Shares involves a
significant degree of risk and that the market price of the Common Stock has
been and continues to be volatile and that no representation is being made as to
the future value or trading volume of the Common Stock.
(d) The Purchaser understands that no United States federal or state agency or
any other government or governmental agency has passed upon or made any
recommendation or endorsement of the Shares.
(e) The Purchaser understands that, until such time as the resale of the the
Shares is registered or they may be sold pursuant to Rule 144 under the
Securities Act without any restriction as to the number of securities as of a
particular date that can then be immediately sold, the Shares may bear
restrictive legends in substantially the following form (and a stop-transfer
order may be placed against transfer of the Shares):
“The securities represented by this certificate were issued in a transaction
that was not registered under the Securities Act of 1933, as amended (the
‘Securities Act’) or any state or other securities law. The securities may not
be sold, pledged, transferred or assigned in the absence of an effective
registration statement under the Securities Act, or an opinion of counsel, in
form, substance and scope reasonably acceptable to the Company, that
registration is not required under the Securities Act or unless sold pursuant to
Rule 144 under the Securities Act.”
5.3 Information. The Purchaser and its advisors, if any, have been furnished
with all materials relating to the business, finances and operations of the
Company and materials relating to the offer and sale of the Shares which have
been requested by the Purchaser. The Purchaser has reviewed or received copies
of the Company SEC Reports. The Purchaser and its advisors, if any, have been
afforded the opportunity to ask questions of the Company. The Purchaser has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Shares. The Purchaser understands that it (and not the Company) shall be
responsible for its own tax liabilities that may arise as a result of this
investment or the transactions contemplated by this Agreement.
5.4 Trading Restrictions. The Purchaser covenants that neither the Purchaser nor
any of its affiliates nor any entity managed or controlled by the Purchaser
will, or cause or assist any Person to, enter into or execute any “short sale”
(as such term is defined in Rule 200 of Regulation SHO, or any successor
regulation, promulgated by the Commission under the Exchange Act) of any
securities of the Company, and that the Purchaser and its affiliates shall
comply with all other applicable laws.

 

-7-



--------------------------------------------------------------------------------



 



5.5 Not an Affiliate. The Purchaser is not an officer, director or “affiliate”
(as defined in Rule 405 of the Securities Act) of the Company.
5.6 Manner of Sale. At no time was Purchaser presented with or solicited by or
through any leaflet, public promotional meeting, television advertisement or any
other form of general solicitation or advertising, in each case, with respect to
an offer or sale of the Shares.
5.7 Transfers of Shares in Compliance with Agreements and Law. The Purchaser
hereby covenants with the Company not to make any sale or other transfer of the
Shares without complying in all material respects with the provisions of this
Agreement, and the Purchaser acknowledges and agrees that such Shares are not
transferable on the books of the Company unless the certificate submitted to the
transfer agent evidencing the Shares is accompanied by a separate certificate
executed by an officer of, or other authorized person expressly designated by,
the Purchaser, to the effect that the applicable Shares have been sold in
accordance with this Agreement, the Securities Act and any applicable state
securities or blue sky laws.
SECTION 6. Stock Ownership Governance.
6.1 Standstill. Until 18 months after the Closing Date (the “Standstill Term”),
except (i) with the prior written consent of the Company or (ii) by way of stock
dividends or other distributions made to the Company’s stockholders generally,
the Purchaser will not, and will not encourage, direct, assist or cause any of
its Affiliates, employees, representatives or agents to, directly or indirectly,
subject to Section 6.2:
(a) acquire or agree, offer, seek or propose to acquire ownership (including,
but not limited to, beneficial ownership as defined in Rule 13d-3 under the
Exchange Act) of any voting stock of the Company or securities convertible or
exchangeable into or exercisable for any voting stock of the Company if, as a
result of such acquisition, the Purchaser in the aggregate would own more than
19.9% of the issued and outstanding voting stock of the Company at the time of
such acquisition;
(b) cause to be acquired ownership (including, but not limited to, beneficial
ownership as defined in Rule 13d-3 under the Exchange Act) of any voting stock
of the Company or securities convertible or exchangeable into or exercisable for
any voting stock of the Company if, as a result of such acquisition, the Person
acquiring ownership together with the Purchaser and its Affiliates in the
aggregate, would own more than 19.9% of the issued and outstanding voting stock
of the Company at the time of such acquisition;
(c) make, or in any way participate in, any “solicitation” of “proxies” (as such
terms are defined under Regulation 14A of the Exchange Act) to vote or seek to
advise or influence in any manner whatsoever any person with respect to voting
stock of the Company;

 

-8-



--------------------------------------------------------------------------------



 



(d) form, join or in any way participate in a “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to any voting stock of the
Company (other than a group consisting solely of Purchaser and its Affiliates
with respect to not more than 19.9% of the issued and outstanding voting stock
of the Company);
(e) arrange, or in any way participate in, any financing for the purchase of any
voting stock of the Company or securities convertible or exchangeable into or
exercisable for any voting stock of the Company (other than purchases by the
Purchaser and its Affiliates with respect to not more than 19.9% of the issued
and outstanding voting stock of the Company);
(f) otherwise act, whether alone or in concert with others, to seek to propose
under Rule 14a-8 of the Exchange Act to the Company or any of its stockholders
any merger, business combination, restructuring, recapitalization or similar
transaction to or with the Company or induce or attempt to induce any other
person to initiate any stockholder proposal;
(g) call or seek to have called any meeting of the stockholders of the Company
or, unless requested by the Company in writing, execute any written consent in
lieu of a meeting of holders of voting stock of the Company;
(h) seek election or seek to place a representative on the Board of Directors of
the Company (the “Board of Directors”) or seek the removal of any member of the
Board of Directors; or
(i) enter into any discussions, negotiations, arrangements or understandings
with or assist any third party with respect to any of the foregoing.
The Company and the Purchaser acknowledge and agree that the acquisition by any
employee benefit plan of the Purchaser or its Affiliates in any diversified
index, mutual or pension fund managed by an independent investment advisor,
which fund in turn holds, directly or indirectly, voting stock of the Company
shall not be deemed to be a breach of this Section 6.1. For clarity, the
provisions of Section 6.1 shall not be construed or interpreted to prohibit the
Purchaser or an Affiliate in any manner from making any bid or offer to license
or acquire rights to any asset(s) of the Company (other than substantially all
of the assets of the Company) as opposed to acquiring securities of the Company
if such bid or offer is solicited from the Purchaser or an Affiliate by the
Company. The obligations in Section 6.1 will not prohibit the Purchaser or an
Affiliate from confidentially communicating to the Company’s Chief Executive
Officer or Chairman of the Board of Directors a non-public indication of the
Purchaser’s interest in pursuing a potential transaction involving the Company
in such a manner that would not require the Company to make a public disclosure.
In addition, if the Purchaser or an Affiliate acquires securities of, or other
ownership interest in, a third party that directly or indirectly owns any voting
stock of the Company, such acquisition shall not be deemed to be a breach by the
Purchaser of the obligations under Section 6.1.

 

-9-



--------------------------------------------------------------------------------



 



6.2 Exceptions to Section 6.1 Standstill Provisions. Notwithstanding the
foregoing but subject to the proviso set forth in clause (d) below, the
obligations under Section 6.1 shall terminate as to the Purchaser and its
Affiliates in the event that:
(a) any third party commences an unsolicited tender or exchange offer which, if
successful, would result in such third party beneficially owning not less than
50% of all outstanding voting stock (on a Common Stock equivalent basis), and
such offer is not withdrawn or terminated within 10 business days after its
commencement;
(b) it is publicly disclosed that at least 50% of all outstanding voting stock
(on a Common Stock equivalent basis) has been acquired by any person or group
that is unaffiliated with the Purchaser and its Affiliates;
(c) the Company publicly announces a decision of the Board of Directors to
conduct a formal process to sell all or substantially all of the assets of the
Company; provided that the restrictions in Section 6.1 will automatically be
reinstated and be in full force and effect if and at such time as the Company
publicly announces a termination of such process;
(d) a third party commences a tender offer for more than 50% of the voting stock
of the Company, and the Company has publicly recommended acceptance of such
tender offer; provided, the obligations in Section 6.1 will automatically be
reinstated in the event such tender offer is terminated;
(e) the Company enters into any binding written agreement (i) to sell or dispose
of securities representing at least 50% of all outstanding voting stock (on a
Common Stock equivalent basis) to any person or group that is unaffiliated with
the Purchaser and all of its Affiliates or (ii) providing for a transaction
that, if consummated, would result in (A) the holders of the outstanding voting
stock immediately prior to such transaction ceasing to hold more than 50% of the
combined voting power of the surviving, purchasing or continuing entity
immediately after such transaction or (B) the sale of all or substantially all
of the assets of the Company to a third party that does not control, is not
controlled by and is not under common control with the Company;
(f) upon the filing of a preliminary or final proxy statement by any third party
with respect to the commencement of a proxy or consent solicitation subject to
Section 14 of the Exchange Act to elect or remove a majority of the Board of
Directors; or
(g) upon the adoption of a plan of liquidation or dissolution with respect to
the Company.
6.3 Additional Restrictions on Transfers of Shares. The Purchaser hereby
covenants with the Company that neither it nor any of its direct or indirect
subsidiaries or parent entities will offer, pledge, sell, contract to sell, sell
any option or contract to purchase, purchase any option or contract to sell,
grant any option, right or warrant to purchase, lend, or otherwise transfer or
dispose of, directly or indirectly, or enter into any swap or other arrangement
that transfers to another, in whole or in part, any of the economic consequences
of ownership of any of the Shares, except pursuant to sales of the Shares
pursuant to Rule 144 or pursuant to a registration statement or pursuant to any
other transaction for which registration is not required under the Securities
Act.

 

-10-



--------------------------------------------------------------------------------



 



6.4 Notice of Market Sale. With respect to any sale of Shares by the Purchaser
pursuant to Rule 144 involving more than 100,000 Shares sold in such sale
transaction, the Purchaser will notify the Company within two (2) business days
after the completion of such sale transaction.
6.5 Remedies. Without prejudice to the rights and remedies otherwise available
to the parties, the Company shall be entitled to equitable relief by way of
injunction if the Purchaser or any permitted transferee breaches or threatens to
breach any of the provisions of this Section 6.
SECTION 7. Additional Covenants of the Company.
7.1 Nasdaq Notice of Issuance. If required, the Company shall give Nasdaq timely
notice of the issuance of the Shares.
7.2 Additional Information. With a view to making available to the Purchaser the
benefits of Rule 144 and any other rule or regulation of the SEC that may at any
time permit the Purchaser to sell securities of the Company to the public
without registration, the Company shall: (a) make and keep available adequate
current public information, as those terms are understood and defined in
Rule 144, at all times after the date hereof; (b) use commercially reasonable
efforts to file with the SEC in a timely manner all reports and other documents
required of the Company under the Exchange Act; and (c) so long as the Purchaser
owns any Shares, furnish the Purchaser forthwith upon request (i) to the extent
accurate, a written statement by the Company that it has complied with the
reporting requirements of Rule 144, the Securities Act, and the Exchange Act;
and (ii) such other information as may be reasonably requested in availing the
Purchaser of any rule or regulation of the SEC that permits the selling of any
such securities without registration.
SECTION 8. Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be sent by nationally recognized overnight
express courier postage prepaid, and shall be deemed given upon receipt and
shall be delivered as addressed as follows:

  (a)   if to the Company, to:         Somaxon Pharmaceuticals, Inc.
3570 Carmel Mountain Road, Suite 100
San Diego, CA 92130
Attention: General Counsel
Fax: (858) 509-1761

 

-11-



--------------------------------------------------------------------------------



 



      with a copy (which shall not constitute notice) to:         Latham &
Watkins LLP
12636 High Bluff Drive, Suite 400
San Diego, CA 92130
Attention: Faye H. Russell, Esq.
Fax: (858) 523-5450         or to such other person at such other place as the
Company shall designate to the Purchaser in writing; and     (b)   if to the
Purchaser, to:         Paladin Labs Inc
6111 Royalmount Ave.
Suite 102
Montreal, Quebec H4P 2T4
Attention: Vice President, Business Development
Fax: (514) 344-4675         with a copy (which shall not constitute notice) to:
        Davies Ward Phillips & Vineberg LLP
1501 McGill College Avenue
Suite 2600
Montreal, Quebec H3A 3N9
Attention: Hillel W. Rosen
Fax: (514) 841-6499         or to such other person at such other place as the
Purchaser shall designate to the Company in writing.

SECTION 9. Entire Agreement. This Agreement, the License Agreement (and the
exhibits thereto) and the Supply Agreement (and the exhibits thereto) contain
the entire understanding of the parties with respect to the specific matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor the Purchaser makes any representation,
warranty, covenant or undertaking with respect to such matters.
SECTION 10. Changes. This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Purchaser.
SECTION 11. Waiver. Any term or condition of this Agreement may be waived at any
time by the party that is entitled to the benefit thereof, but no such waiver
shall be effective unless set forth in a written instrument duly executed by or
on behalf of the party waiving such term or condition. No waiver by any party of
any term or condition of this Agreement, in any one or more instances, shall be
deemed to be or construed as a waiver of the same or any other term or condition
of this Agreement on any future occasion. All remedies, either under this
Agreement or by law or otherwise afforded, will be cumulative and not
alternative.

 

-12-



--------------------------------------------------------------------------------



 



SECTION 12. Assignment. Except as otherwise expressly provided herein, the
respective rights and obligations of either party under this Agreement shall not
be assignable in whole or in part by a party without the prior written consent
of the other party, which consent shall not be unreasonably withheld, delayed or
conditioned. Notwithstanding the preceding sentence, in connection with the
merger, acquisition, transfer of all or substantially all of a party’s assets to
which the License Agreement relates or other change in control of such party,
such party may assign its rights and obligations under this Agreement in whole
(but not in part) to such party’s transferee or successor in interest without
the prior written consent of the other Party. This Agreement shall bind and
inure to the benefit of parties and their permitted successors and assigns.
SECTION 13. Severability. In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.
SECTION 14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York and the federal law of the
United States of America, without regard to principles of conflicts of law which
would result in the application of the laws of any other jurisdiction other than
the laws of the State of New York and the federal law of the United States of
America.
SECTION 15. Counterparts. This Agreement may be executed in two counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties. Facsimile signatures shall be deemed original signatures.
SECTION 16. Headings. The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.
SECTION 17. Survival of Warranties; Indemnification. The warranties,
representations and covenants of each party contained in or made pursuant to
this Agreement shall survive the execution and delivery of this Agreement and
the Closing, and shall in no way be affected by any investigation of the subject
matter thereof made by or on behalf of the Purchaser or the Company. Each party
hereto shall indemnify and hold harmless the other party hereto for any and all
losses suffered by such other party as a result of, in connection with, or
relating to, any breach by such party of any representation, warranty and/or
covenant of such party in this Agreement or in any certificate, document or
other writing delivered by such party to such other party pursuant to this
Agreement.

 

-13-



--------------------------------------------------------------------------------



 



SECTION 18. Finder’s Fee. Each party represents that it neither is nor will be
obligated for any finders’ fee or commission in connection with this
transaction. Each party agrees to indemnify and to hold harmless the other party
from any liability for any commission or compensation in the nature of a
finders’ fee (and the costs and expenses of defending against such liability or
asserted liability) for which the indemnifying party or any of its officers,
partners, employees or representatives is responsible.
SECTION 19. Expenses. Irrespective of whether the Closing is effected, each
party shall pay all costs and expenses that it incurs with respect to the
negotiation, execution, delivery and performance of this Agreement. If any
action at law or in equity is necessary to enforce or interpret the terms of
this Agreement, the prevailing party shall be entitled to reasonable attorney’s
fees, costs and necessary disbursements in addition to any other relief to which
such party may be entitled.
[Signature Page Follows]

 

-14-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

            SOMAXON PHARMACEUTICALS, INC.
      By:   /s/ Richard W. Pascoe         Name:   Richard W. Pascoe       
Title:   President and Chief Executive Officer        PALADIN LABS INC.
      By:   /s/ Mark Nawacki         Name:   Mark Nawacki        Title:   VP
Business & Corporate Development   

[SIGNATURE PAGE TO PURCHASE AGREEMENT]

 

 



--------------------------------------------------------------------------------



 



Exhibit A to the Purchase Agreement
Opinions of Latham & Watkins LLP
1. The Company is a corporation duly incorporated under the Delaware General
Corporation Law (“DGCL”) with corporate power and authority to own its
properties and to conduct its business as currently conducted. With your
consent, based solely on certificates from public officials as of a recent date,
we confirm that the Company is validly existing and in good standing under the
laws of the State of Delaware.
2. The Shares to be issued and sold by the Company pursuant to the Purchase
Agreement have been duly authorized by all necessary corporate action of the
Company and, when issued to and paid for by you in accordance with the terms of
the Purchase Agreement, will be validly issued, fully paid and nonassessable and
free of preemptive rights, rights of first refusal or other similar rights
arising from the Governing Documents or the DGCL.

 

 